                                                   WALL STREET PLAZA
                                                       88 PINE STREET
                                                      SEVENTH FLOOR
                                              NEW YORK , NY 10005-1801
                                               TELEPHONE 212-220 -3830

                                                FACSIMILE 212-220-3780
                                             GEN ERAL@N ICOLETTIHORNIG . COM

                                                WWW . NICOLETTI HORNIG . COM




                                                            June 28, 2021

VIAECF

The Honorable Sidney H. Stein                                                       MEMO ENDORSED
United States District Judge
United States District Court
Southern District ofNew York
500 Pearl Street
New York, New York 10007

RE:      Settlement of Case and Adjournment of Initial Conference
         Starr Indemnity & Liability Co., Inc. v. Maersk Line A/S et al.
         21 Civ. 1805 (SHS)
         (NHS File No. 28-304 VW)

Dear Judge Stein:

        We represent Plaintiff Starr Indemnity & Liability Co ., Inc . in the above-referenced action.
We write on behalfof Plaintiff and Defendant Maersk Line A/S to advise the Court that the parties
have reached a settlement agreement in principle in this matter and, therefore, respectfully request
that the initial conference currently scheduled for June 30, 2021 be adjourned indefinitely while
the parties finalize the settlement and ultimately file a stipulation of dismissal with the Court within
60 days.

       The undersigned counsel for Plaintiff has conferred with the Defendant and the parties
consent to the requested adjournment of the initial conference while the settlement is finalized.
There has been one prior request for an adjournment of the initial conference in this matter which
was granted.

       We thank the Court for its time and attention to this matter. Please do not hesitate to contact
the undersigned with any questions or comments .




  New J er s ey • 5 o 5 Ma in St r eet . Su it e 1 0 6 , Hackensack , NJ 0 7 6 0 1 -5 9 2 8 • t 2 0 1 -3 4 3 -0 9 7 o   •   f 2 o 1 -3 4 3 -5 8 8 2
      Georgia •4555 Mansell Road , Suite30 0,A lpharetta , GA30022 •t 77 0-521-42 3 4 •f 770 -521-4200
 June 28, 2021
 Page 2


                                 Respectfully submitted,

                                 NICOLETTI HORNIG & SWEENEY




                           By:
                                      Val Wamser




 All Counsel of Record via ECF



The conference is adourned to August 30, 2021, at 10:00 a.m. If a stipulation of dismissal is
filed before August 30, the conference will be r a d ~ • ~ ~

Dated: New York, New York
      June 28, 2021
